UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported): August15, 2013 SPORT CHALET, INC. (Exact name of registrant as specified in its charter) Delaware 0-20736 95-4390071 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) One Sport Chalet Drive, La Cañada Flintridge, CA 91011 (Address of principal executive offices) (Zip Code) (818) 949-5300 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. Results of the Annual Meeting Sport Chalet, Inc. (the "Company") held its 2013 annual meeting of stockholders (the "Annual Meeting") on August 15, 2013. The following matters were submitted to a vote of the Company's security holders at the Annual Meeting: (1)the election of seven persons to the Board of Directors of the Company, each to hold office until the next annual meeting of stockholders and until his or her successors shall have been duly elected and qualified, subject to his or her earlier death, resignation, disqualification or removal; and (2)the ratification of the appointment of Moss Adams LLP as the Company's independent registered public accounting firm for the fiscal year ending March 30, 2014. The final results of the vote on each proposal is as follows: 1.Election of Directors John R. Attwood * For: 1,863,111
